Electronically Filed
                                                      Supreme Court
                                                      SCWC-13-0000155
                                                      25-AUG-2015
                                                      07:42 AM



                          SCWC-13-0000155

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,

                                vs.

                        JIMMY ROBINSON, JR.,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-13-0000155; CR. NO. 11-1-1014)

                 ORDER AFFIRMING JUDGMENT ON APPEAL
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner Jimmy Robinson, Jr. (Robinson) seeks review

of the Intermediate Court of Appeals’ November 26, 2014 Judgment

on Appeal, entered pursuant to its October 31, 2014 Summary

Disposition Order, which affirmed the Circuit Court of the First

Circuit’s November 28, 2012 Notice of Entry and Judgment.     The

Circuit Court adjudged Robinson guilty of Robbery in the First

Degree, in violation of Hawai#i Revised Statutes (HRS) § 708-840.

We accepted Robinson’s application for writ of certiorari and now

affirm the ICA’s Judgment on Appeal.
          On certiorari, Robinson contends that the ICA gravely

erred in holding that substantial evidence supporting the verdict

was adduced at trial because he did not have the intent to commit

Robbery in the First Degree.   This court has held that

“‘[s]ubstantial evidence’ as to every essential element of the

crime charged is credible evidence which is of sufficient quality

and probative value to enable a man of reasonable caution to

reach a conclusion.”   State v. Naeole, 62 Haw. 563, 565, 617 P.2d
820, 823 (1980).   The evidence adduced at trial in this case,

including witness testimony and video evidence, was sufficient to

enable a person of reasonable caution to conclude that Robinson

had the requisite intent to commit Robbery in the First Degree.

Therefore,

          IT IS HEREBY ORDERED that the ICA’s Judgment on Appeal

is affirmed.

          DATED:   Honolulu, Hawai#i, August 25, 2015.

Jason Z. Say                         /s/ Mark E. Recktenwald
for petitioner
                                     /s/ Paula A. Nakayama
Stephen K. Tsushima
for respondent                       /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2